Per Curiam.

The sole issue before this court is whether the court of appeals erred by denying appellant’s requested writ of mandamus. It is axiomatic that a writ of mandamus will issue only upon a showing by the requesting party that he has no adequate legal remedy. Appellant cannot make such a showing with regard to her request concerning the Industrial Commission’s July 15 order. That order has been vacated and all benefits have been restored: The issue is, therefore, moot.
Additionally, appellant has failed to show that she has exhausted her ádministrative remedies with respect to her allegations concerning the propriety of Binkowitz’s actions at the deposition. Appellant has not sought an order from the commission directing Dr. Davies to answer her questions, and the commission has not issued an order stating that the questions are irrelevant and need not be answered. Furthermore, the commission has not issued a final order either maintaining or withdrawing appellant’s death benefits. Since the commission has not issued any final rulings on appellant’s questions, mandamus will not lie.
*25Accordingly, the judgment of the court of appeals denying appellant’s requested writ of mandamus is affirmed.

Judgment affirmed.

Celebrezze, C.J., Sweeney, Locher, Holmes, C. Brown, Douglas and Wright, JJ., concur.